           Case 2:20-cv-00966 Document 1 Filed 06/23/20 Page 1 of 7




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WASHINGTON



UNITED STATES OF AMERICA,
                                               Case No. 2:20-cv-0966
          Plaintiff,
                                               COMPLAINT
          v.

SHEILA BLACKMORE and
WILLIAM BLACKMORE,

          Defendants.



     The United States of America hereby complains and alleges as follows:

                                  INTRODUCTION

  1. This is a civil action by the United States to: 1) reduce to judgment federal

     income tax assessments against Sheila Blackmore for the 2005, 2007, and

     2008 individual income tax years; and 2) reduce to judgment federal income


Complaint                        1                       U.S. DEPARTMENT OF JUSTICE
                                                         Tax Division, Western Region
(Case No. 2:20-cv-0966)                                  P.O. Box 683
                                                         Washington, D.C. 20044
                                                         Telephone: 202-616-3395
           Case 2:20-cv-00966 Document 1 Filed 06/23/20 Page 2 of 7



     tax assessments against William Blackmore for the 2005, 2007, and 2008

     individual income tax years.

                           JURISDICTION AND VENUE

  2. This action is commenced pursuant to 26 U.S.C. § 7401 at the direction of the

     Attorney General of the United States and at the request and with the

     authorization of the Chief Counsel of the Internal Revenue Service (“IRS”), a

     duly authorized delegate of the Secretary of the Treasury

  3. The Court has jurisdiction over this action pursuant to 26 U.S.C. § 7402 and

     28 U.S.C. §§ 1340 and 1345.

  4. Venue is proper in the Western District of Washington under 28 U.S.C. §§

     1391(b) and 1396. Both Sheila Blackmore and William E. Blackmore reside in

     the Western District of Washington.

                                     DEFENDANTS

  5. Sheila Blackmore is named a defendant because she has unpaid federal tax

     liabilities for which the United States seeks a judgment.

  6. William E. Blackmore is named a defendant because he has unpaid federal

     tax liabilities for which the United States seeks a judgment.

                           FEDERAL TAX LIABILITIES

  7. After an examination, a duly authorized delegate of the Secretary of the

     Treasury timely assessed federal income taxes (Form 1040), penalties, and

     interest against Sheila Blackmore as follows:


Complaint                        2                      U.S. DEPARTMENT OF JUSTICE
                                                        Tax Division, Western Region
(Case No. 2:20-cv-0966)                                 P.O. Box 683
                                                        Washington, D.C. 20044
                                                        Telephone: 202-616-3395
               Case 2:20-cv-00966 Document 1 Filed 06/23/20 Page 3 of 7



    TAX YEAR ASSESSMENT                         ASSESSMENT AMOUNT                  UNPAID
             DATE                                                              BALANCE AS
                                                                               OF JUNE 22,
                                                                                     20201
    2005        06-28-2010     Est. Tax Penalty:           $2,171.46         $147,524.47
                06-28-2010     Late Filing Penalty:        $12,180.38
                06-28-2010     Tax:                        $54,135.00
                06-28-2010     Interest:                   $19,427.88
                06-28-2010     Late Payment Penalty:       $13,533.75
                01-09-2012     Fees/Collection Costs:      $30.00
                10-14-2013     Interest:                   $11,682.56
                04-27-2015     Fees/Collection Costs:      $144.00
                10-19-2015     Interest:                   $3,594.85
                10-17-2016     Interest:                   $4,296.79
                10-14-2019     Interest:                   $18,607.87
                03-09-2020     Fees/Collection Costs:      $60.00
                03-30-2020     Fees/Collection Costs:      $32.00
    2007        06-28-2010     Est. Tax Penalty:           $890.71           $267,327.43
                06-28-2010     Late Filing Penalty:        $25,695.00
                06-28-2010     Tax:                        $114,200.00
                06-28-2010     Interest                    $14,279.49
                06-28-2010     Late Payment Penalty:       $15,417.00
                04-25-2011     Late Payment Penalty:       $9,707.00
                10-14-2013     Interest:                   $20,421.88
                10-14-2013     Late Payment Penalty:       $3,426.00
                10-13-2014     Interest:                   $6,196.31
                10-19-2015     Interest:                   $6,509.15
                10-17-2016     Interest:                   $7,791.07
                10-14-2019     Interest:                   $33,740.42
    2008        06-28-2010     Late Filing Penalty:        $4,027.73         $39.848.43
                06-28-2010     Tax:                        $18,501.00
                06-28-2010     Interest:                   $1,080.75
                06-28-2010     Late Payment Penalty:       $1,342.65
                04-25-2011     Late Payment Penalty:       $1,521.67
                10-14-2013     Interest:                   $2,928.26
                10-14-2013     Late Payment Penalty:       $1,611.18
                10-13-2014     Interest:                   $923.63
                10-19-2015     Interest:                   $970.27
                10-17-2016     Interest:                   $1,161.36

1The unpaid balance include taxes, penalties, interest, payments, credits, and other
adjustments through June 22, 2020.

    Complaint                        3                        U.S. DEPARTMENT OF JUSTICE
                                                              Tax Division, Western Region
    (Case No. 2:20-cv-0966)                                   P.O. Box 683
                                                              Washington, D.C. 20044
                                                              Telephone: 202-616-3395
                Case 2:20-cv-00966 Document 1 Filed 06/23/20 Page 4 of 7



                 10-14-2019     Interest:                  $5,029.42
    TOTAL:                                                                    $414,892.178


      8. After an examination, a duly authorized delegate of the Secretary of the

           Treasury timely assessed federal income taxes (Form 1040), penalties, and

           interest against William E. Blackmore as follows:

    TAX YEAR ASSESSMENT                         ASSESSMENT AMOUNT                   UNPAID
             DATE                                                               BALANCE AS
                                                                                OF JUNE 22,
                                                                                      20202
    2005         06-28-2010     Est. Tax Penalty:          $2,181.47             $88,882.19
                 06-28-2010     Late Filing Penalty:       $12,236.63
                 06-28-2010     Tax:                       $54,385.00
                 06-28-2010     Interest:                  $19,517.62
                 06-28-2010     Late Payment Penalty:      $13,596.25
                 11-22-2010     Fees/Collection Costs:     $30.00
                 03-09-2020     Fees/Collection Costs:     $60.00
                 03-30-2020     Fees/Collection Costs:     $32.00
    2007         06-28-2010     Late Filing Penalty:       $4,702.50              $48,896.26
                 06-28-2010     Tax:                       $20,900.00
                 06-28-2010     Interest:                  $2,754.52
                 06-28-2010     Late Payment Penalty:      $2,821.50
                 10-17-2011     Late Payment Penalty:      $2,403.50
    2008         06-28-2010     Est. Tax Penalty:          $583.73                $41,236.01
                 06-28-2010     Late Filing Penalty:       $4,086.90
                 06-28-2010     Tax:                       $18,764.00
                 06-28-2010     Interest:                  $1,096.64
                 06-28-2010     Late Payment Penalty:      $1,362.37
                 10-17-2011     Late Payment Penalty:      $2,815.58
    TOTAL:                                                                       $179,014.46




2The unpaid balance include taxes, penalties, interest, payments, credits, and other
adjustments through June 22, 2020.

    Complaint                         4                        U.S. DEPARTMENT OF JUSTICE
                                                               Tax Division, Western Region
    (Case No. 2:20-cv-0966)                                    P.O. Box 683
                                                               Washington, D.C. 20044
                                                               Telephone: 202-616-3395
           Case 2:20-cv-00966 Document 1 Filed 06/23/20 Page 5 of 7



  9. The periods for collection of the assessments described in paragraphs 7 and 8,

     above, has not expired and this action is not barred by 26 U.S.C. § 6502.

  10. Despite timely notice and demand for payment of the assessments described

     in paragraph 7, above, Sheila Blackmore neglected or refused to make

     payment to the United States, and there remains due and owing on those

     assessments, together with accrued but unassessed statutory interest and

     other additions, the amount of $414,892.178 as of June 22, 2020.

  11. Despite timely notice and demand for payment of the assessments described

     in paragraph 8, above, William E. Blackmore neglected or refused to make

     payment to the United States, and there remains due and owing on those

     assessments, together with accrued but unassessed statutory interest and

     other additions, the amount of $179,014.46 as of June 22, 2020.

  COUNT I: REDUCE TO JUDGMENT FEDERAL TAX AND PENALTY ASSESSMENTS
                      AGAINST SHEILA BLACKMORE

  12. The United States reasserts the allegations made in paragraphs 1 through

     11, above.

  13. On the dates, in the amounts, and for the tax periods set forth in paragraph

     7, above, a duly authorized delegate of the Secretary of the Treasury made

     assessments against Defendant Sheila Blackmore, for unpaid federal income

     taxes, penalties, and interest.

  14. Despite timely notice and demand for payment of the assessments described

     in paragraph 7, above, Sheila Blackmore neglected, refused, or failed to pay

Complaint                        5                      U.S. DEPARTMENT OF JUSTICE
                                                        Tax Division, Western Region
(Case No. 2:20-cv-0966)                                 P.O. Box 683
                                                        Washington, D.C. 20044
                                                        Telephone: 202-616-3395
           Case 2:20-cv-00966 Document 1 Filed 06/23/20 Page 6 of 7



     the assessments, and there remains due and owing to the United States on

     those assessments, together with accrued but unassessed statutory interest

     and other additions, the amount of $414,892.178 as of June 22, 2020.

  15. Under 26 U.S.C. § 7402(a), the United States is entitled to a judgment

     against Sheila Blackmore for the unpaid balance of the assessed amounts

     described above, plus statutory interest and any other additions accruing to

     the date of payment.

   COUNT II: REDUCE TO JUDGMENT FEDERAL TAX AND PENALTY ASSESSMENTS
                      AGAINST WILLIAM E. BLACKMORE

  16. The United States reasserts the allegations made in paragraphs 1 through

     15, above.

  17. On the dates, in the amounts, and for the tax periods set forth in paragraph

     8, above, duly authorized delegate of the Secretary of the Treasury made

     assessments against Defendant William E. Blackmore, for unpaid federal

     income taxes, penalties, and interest.

  18. Despite timely notice and demand for payment of the assessments described

     in paragraph 8, above, William E. Blackmore neglected, refused, or failed to

     pay the assessments, and there remains due and owing to the United States

     on those assessments, together with accrued but unassessed statutory

     interest and other additions, the amount of $179,014.46 as of June 22, 2020.

  19. Under 26 U.S.C. § 7402(a), the United States is entitled to a judgment

     against William E. Blackmore for the unpaid balance of the assessed

Complaint                        6                      U.S. DEPARTMENT OF JUSTICE
                                                        Tax Division, Western Region
(Case No. 2:20-cv-0966)                                 P.O. Box 683
                                                        Washington, D.C. 20044
                                                        Telephone: 202-616-3395
           Case 2:20-cv-00966 Document 1 Filed 06/23/20 Page 7 of 7



      amounts described above, plus statutory interest and any other additions

      accruing to the date of payment.

WHEREFORE, the United States prays as follows:

   a. That judgment be entered against defendant Sheila Blackmore for unpaid

      federal income taxes and penalties for the 2005, 2007, and 2008 tax years, in

      the amount of $414,892.178 as of June 22, 2020, plus statutory accruals and

      interest after that date.

   b. That judgment be entered against defendant William E. Blackmore for

      unpaid federal income taxes and penalties for the 2005, 2007, and 2008 tax

      years, in the amount of $179,014.46 as of June 22, 2020, plus statutory

      accruals and interest after that date.

   c. That the United States be granted such other relief as the court deems just

      and proper, including fees and costs as allowed by law.

Dated this 23rd day of June, 2020.

                                  RICHARD E. ZUCKERMAN
                                  Principal Deputy Assistant Attorney General

                                  /s/ Dylan Cerling
                                  DYLAN CERLING
                                  Trial Attorney, Tax Division
                                  U.S. Department of Justice
                                  P.O. Box 683
                                  Washington, D.C. 20044
                                  Telephone: (202) 616-3395 (Cerling
                                  Facsimile: (202) 307-0054
                                  dylan.c.cerling@usdoj.gov

                                  Attorneys for the United States

Complaint                          7                       U.S. DEPARTMENT OF JUSTICE
                                                           Tax Division, Western Region
(Case No. 2:20-cv-0966)                                    P.O. Box 683
                                                           Washington, D.C. 20044
                                                           Telephone: 202-616-3395
                                         Case 2:20-cv-00966 Document 1-1 Filed 06/23/20 Page 1 of 2
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                     Sheila Blackmore, William E. Blackmore


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant              Whatcom
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Dylan Cerling, U.S. Dep't of Justice, Tax Division, PO Box 683,
Washington, DC 20044, 202-616-3395


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           26 USC 7401
VI. CAUSE OF ACTION Brief description of cause:
                                           Reduce tax assessments to judgment
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         593,906.64                               JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
06/23/2020                                                              /s Dylan Cerling
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE

                 Print                               Save As...                                                                                                                  Reset
JS 44 Reverse (Rev. 09/19)     Case 2:20-cv-00966 Document 1-1 Filed 06/23/20 Page 2 of 2
                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
                         Case 2:20-cv-00966 Document 1-2 Filed 06/23/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Western District
                                                   __________        of of
                                                              District  Washington
                                                                           __________

                  United States of America                          )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:20-cv-0966
                                                                    )
     Sheila Blackmore, and William E. Blackmore,                    )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Sheila Blackmore
                                           2114 Niagara Dr.
                                           Bellingham, WA 98229




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Dylan Cerling
                                           PO Box 683
                                           Washington, DC 20044




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                           Case 2:20-cv-00966 Document 1-2 Filed 06/23/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-0966

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
                         Case 2:20-cv-00966 Document 1-3 Filed 06/23/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                    Western District
                                                   __________        of of
                                                              District  Washington
                                                                           __________

                  United States of America                          )
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 2:20-cv-0966
                                                                    )
     Sheila Blackmore, and William E. Blackmore,                    )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) William E. Blackmore
                                           2114 Niagara Dr.
                                           Bellingham, WA 98229




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Dylan Cerling
                                           PO Box 683
                                           Washington, DC 20044




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF COURT


Date:
                                                                                         Signature of Clerk or Deputy Clerk
                           Case 2:20-cv-00966 Document 1-3 Filed 06/23/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2:20-cv-0966

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

           ’ Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
